Fourth Court of Appeals
                                San Antonio, Texas
                                    December 20, 2016

                                    No. 04-16-00420-CV

                    BARBARA TECHNOLOGIES CORPORATION,
                                 Appellant

                                             v.

                     STATE FARM LLOYDS and Christopher Blalock,
                                   Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-10997
                          Honorable Renée Yanta, Judge Presiding


                                      ORDER
        Appellee's second motion for extension of time to file brief is hereby GRANTED. Time
is extended to December 21, 2016.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court